Citation Nr: 0411181	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  00-10 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1. Entitlement to service connection for chronic low back pain.  

2. Entitlement to service connection for spondylosis of the lumbar 
spine with multi-level stenosis.  


REPRESENTATION

Appellant represented by:	Thomas Prindiville Higgins, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from September 1963 to September 
1966.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 1999 rating decision of the Togus, Maine, 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which determined that a claim of entitlement to service connection 
for low back pain as not well grounded.  The appeal also arises 
from a March 2000 rating decision that denied service connection 
for spondylosis of the lumbar spin, with multi-level stenosis.  

The case was remanded by the Board in April 2001.  

The Board likewise denied the appellant's claims in an August 2002 
decision.  The appellant appealed the Board's denial to the United 
States Court of Appeals for Veterans Claims (hereinafter, "the 
Court"), and the Board's decision was vacated pursuant to an 
August 2003 Order, following a Joint Motion for Remand and to Stay 
Further Proceedings.  The parties requested that the Court vacate 
the Board's August 2002 decision regarding the denial of service 
connection for the veteran's low back disorders and remand the 
matter so that the Board insure compliance with some of the 
instructions for the RO listed in the April 2001 remand.  The 
Court granted the joint motion and remanded the case to the Board.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

As noted, the Joint Motion for Remand and to Stay Further 
Proceedings indicated that the RO had not complied with the 
instructions given in the April 2001 Board remand.  At that time, 
the Board requested that the an opinion be obtained regarding 
whether it was at least as likely as not that the veteran's 
chronic low back pain was first manifested in, or is the result of 
disease or injury during active service.  The examiner was to set 
forth a complete rationale underlying any conclusions drawn or 
opinions expressed.  The Court does not believe that this was 
accomplished by the January 2002 addendum that was attached to the 
March 2000 VA spine examination.  The case was remanded so that 
the Board could insure compliance with the terms of the remand.  A 
remand by the Board "confers on the veteran or other claimant, as 
a matter of law, the right to compliance with the remand orders."  
Stegall v. West, 11 Vet. App. 268 (1998).  

Review of the evidence of record indicates that the veteran is in 
receipt of Social Security benefits.  Records pertaining to the 
award of such benefits by the Social Security Administration (SSA) 
have not been associated with the record certified for appellate 
review.  Such records may be of significant probative value in 
determining whether service connection for the disabilities at 
issue may be granted.  Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the RO should request complete copies of the SSA 
records utilized in awarding the veteran disability benefits.

Under these circumstances, the case is remanded for the following:

1.  The RO should contact the examiner who examined the veteran in 
March 2000.  If that examiner is not available, another special 
examination of the veteran's spine should be arranged.  The 
examiner should review the claims file, including the service 
medical records describing treatment for low back strain, and note 
that review in the examination report. The examiner should provide 
an answer to the following questions:

(a) Is it at least as likely as not (that is, a probability of 50 
percent or better) that degenerative disc disease or spondylosis 
was first manifested in, or is the result of disease or injury 
during, active service.

(b) Is it at least as likely as not (that is, a probability of 50 
percent or better) that chronic low back pain was first manifested 
in, or is the result of disease or injury during, active service.

If the examiner is unable to provide the requested information 
with any degree of medical certainty, he or she should clearly so 
state.  Otherwise, the examiner must set forth the complete 
rationale underlying any conclusions drawn or opinions expressed 
in a legible report.  The veteran may be reexamined for this 
purpose if necessary.  

2.  The RO should ensure that all notifications required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been 
accomplished.

3.  The RO should request copies of all records utilized by SSA in 
making the determination for disability benefits.  

4.  Thereafter, the RO should readjudicate the issues on appeal.  
If the determination remains unfavorable to the veteran, he should 
be provided with a supplemental statement of the case (SSOC) that 
addresses all relevant actions taken on the claims for benefits, 
to include a summary of the evidence and applicable law and 
regulations considered.  The veteran should be given an 
opportunity to respond to the SSOC prior to returning the case to 
the Board for further review.


`The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2002).





